Per Curiam.

The lease was validly terminated on December 2, 1946, pursuant to notice of cancellation given by the owner of the property, in accordance with the provisions of the lease. The notice inured to the benefit of subsequent owners and was assented to and adopted by them. The tenancy for which rent was received after the termination of the written lease was, under the circumstances here presented, a tenancy from month to month. A valid notice to vacate was given and the landlord, having shown due compliance with the provisions of the emergency rent statute, was entitled to possession of the premises'.
' The determination of the Appellate Term should be reversed and the final order of the Municipal Court affirmed, with costs in this court and in the Appellate Term to the landlord.
Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Determination of the Appellate Term unanimously reversed and final order of the Municipal Court affirmed, with costs in this court and in the Appellate Term to the landlord. Settle order on notice.